DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-13 and 15-21 of the amended claim set received 12/10/2020 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/04/2021 has been entered.
Election/Restrictions
Claims 1-13 and 15-21 are allowable. The restriction requirement of process and apparatus , as set forth in the Office action mailed on 4/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 16-21, directed to the process, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Felix Fischer on 2/8/2021.
The application has been amended as follows: 

Claim Amendment
Claim 16. (rejoined) A method for cooling  of a turbofan engine comprising: 
monitoring engine core speed with a core speed sensor; 
monitoring engine oil temperature with an oil temperature sensor;
providing the engine oil through an inlet conduit for cooling in a bleed air boosted engine oil cooler assembly having a liquid/air heat exchanger (LAHEX), the LAHEX receiving fan air from a fan of the turbofan engine as a cooling working fluid, said engine , wherein the  bleed air boosted engine oil cooler assembly has an ejector receiving bleed air from a compressor section of the turbofan engine, said ejector drawing the fan air through the LAHEX with an outlet duct from an air side outlet of the LAHEX connected to exhaust the fan air, said ejector having a primary nozzle ejecting the bleed air into the outlet duct and a bleed valve is connected through a bleed conduit to the primary nozzle, said bleed valve having a closed position preventing flow of bleed air to the bleed conduit and an open position allowing flow of bleed air to the bleed conduit, and a valve control module receiving input from the core speed sensor and oil temperature sensor; and
from the valve control module to the bleed valve to open the bleed valve, bleeding the bleed air from an engine compressor section through the bleed conduit to the ejector in [[an]] the outlet duct of [[a]] the bleed air boosted engine oil cooler assembly if the engine core speed is decelerating to protect operability margin even if the oil temperature is not hotter than a trigger threshold temperature. 

Claim 17. (rejoined) The method as defined in claim 16, further comprising enhancing a stability margin of the engine compressor section by extraction of the bleed air.

Claim 18.  (rejoined) The method as defined in claim 16 further comprising: if the engine oil temperature exceeds the trigger threshold temperature.

Claim 19.  (rejoined) The method as defined in claim 16 further comprising: 
entraining heated fan air drawn through the LAHEX in a secondary nozzle using the bleed air ejected through the primary nozzle of the ejector to create a mixed flow; 
inducing pressure reduction by the ejector in the outlet duct of the bleed air boosted engine oil cooler assembly and causing pumping of fan air through the LAHEX, increasing fin efficiency and inducing enhanced ingestion of the fan air from a fan duct through a flush inlet aperture into an inlet duct of the bleed air boosted engine oil cooler assembly.

Claims 20-21 are rejoined.

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or form a reasonable combination which teaches the following in combination with the other independent claim limitations:
Regarding Claims 1 and 10, “a core speed sensor detecting speed of the core; an oil temperature sensor; and a valve control module receiving input from the core speed sensor and oil temperature sensor and, responsive to a deceleration of the core, issuing a control signal to the bleed valve placing the bleed valve in the open position to protect operability margin even if oil temperature is not hotter than a trigger threshold.”
Regarding Claim 4, “a servo fuel heater LLHEX connected to bypass fuel from a second stage fuel pump through a servo loop, said servo fuel heater LLHEX connected to the oil inlet conduit.”
Regarding Claim 16, “monitoring engine core speed with a core speed sensor; monitoring engine oil temperature with an oil temperature sensor;” and, “issuing a control input from the valve control module to the bleed valve to open the bleed valve, bleeding the bleed air from an engine compressor section through the bleed conduit to the ejector in the outlet duct of the bleed air boosted engine oil cooler assembly if the engine core speed is decelerating to protect operability margin even if the oil temperature is not hotter than a trigger threshold temperature.”
Claims 2-3, 5-9, 11-13, 15, and 17-21 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                        Primary Examiner, Art Unit 3741                                                                                                                Examiner, Art Unit 3741